t c memo united_states tax_court john b markham petitioner v commissioner of internal revenue respondent docket no filed date john b markham pro_se stuart spielman for respondent memorandum opinion fay judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction filed date background respondent mailed duplicate original notices of deficiency the notice_of_deficiency to petitioner on date in the notice_of_deficiency respondent determined that petitioner is liable for additions to tax for the taxable years and in the amounts as follows penalty additions to tax_year sec_6653 sec_6651 sec_6663 dollar_figure -- -- -- dollar_figure -- -- dollar_figure -- -- dollar_figure -- -- dollar_figure -- -- -- dollar_figure -- -- dollar_figure respondent mailed the notice_of_deficiency to petitioner at two different addresses rd1 box chenango forks new york the chenango forks address and p o box unit lewisburg camp lewisburg pennsylvania the lewisburg address respondent did not mail a copy of the notice_of_deficiency to any authorized representative the notice_of_deficiency that was mailed to the chenango forks address is undated the record does not reveal whether the notice_of_deficiency that was mailed to the lewisburg address was also undated petitioner filed a petition for redetermination the petition with the court on date the petition signed by petitioner is dated date the petition states that petitioner received the notice_of_deficiency in date attached to the petition is a copy of the notice_of_deficiency that was mailed to the chenango forks address the petition arrived at the court in an envelope bearing the return address label of kenneth p whiting an attorney from binghamton new york the envelope bears a private postage meter postmark label that appears to have been inadvertently cut in half from top to bottom the portion of the postmark date appearing on the label that is missing is the month of mailing the portion of the postmark date that remains reads '96 thus indicating that the envelope was mailed in on the 25th day of some month we are also able to discern from the postmark that the city of origin is binghamton new york considering all of the circumstances we are satisfied that the private postage the copy of such notice that was retained by respondent in her administrative file is dated date at the time that the petition was filed petitioner was incarcerated at the lewisburg prison camp in lewisburg pennsylvania the lewisburg prison camp the record does not include a copy of the notice_of_deficiency mailed to the lewisburg address meter postmark date on the envelope containing the petition is date the date that the petition was signed as indicated on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 90-day period prescribed by sec_6213 or sec_7502 attached to respondent's motion is a copy of postal service form_3877 which shows that duplicate notices of deficiency were mailed to petitioner on date on date petitioner filed a reply to respondent's motion asserting that the commissioner bears the burden of proving the date that a notice_of_deficiency is mailed petitioner's reply further states when petitioner actually received the notice the prison was in a complete shut-down circumstances that petitioner could not control as soon as possible petitioner retained a lawyer for the purpose of formulating a petition the lawyer formulated the petition and mailed it to the petitioner for approval and signature again the mail was not delivered timely and a lot of time was wasted waiting on the prison personnel after reading the petition and signing it there was more delays in getting the petition out of the prison and into the main stream of postal items respondent's motion was called for hearing in washington d c on date counsel for respondent appeared at the hearing and presented argument in support of respondent's motion petitioner filed a rule c statement with the court contesting the merits of respondent's determination discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 based upon the postal service form_3877 attached to respondent's motion to dismiss and petitioner's statement in his petition that he received the notice_of_deficiency in date we are satisfied that respondent mailed the notice_of_deficiency to petitioner on date see 94_tc_82 moreover the fact that petitioner received an undated notice_of_deficiency does not preclude respondent from asserting that the petition was not timely filed see casqueira v commissioner tcmemo_1981_ hurst anthony watkins v commissioner 1_bta_26 the 90-day period for filing a timely petition with the court expired on thursday date as previously noted the private postage meter postmark date on the envelope containing the petition is date because the petition was neither mailed nor filed with this court within the 90-day period prescribed in sec_6213 and sec_7502 it therefore follows that this case must be dismissed for lack of jurisdiction although petitioner does not dispute that the notice_of_deficiency was mailed to him at his last_known_address petitioner makes vague and wholly unsubstantiated claims that his failure_to_file a timely petition is attributable to delays in the mail system of the lewisburg prison camp given petitioner's statement that he received the notice_of_deficiency in date petitioner had at a minimum nearly months to file a timely petition with the court he has not established the date on which he deposited his petition in the prison mail system nor has he shown that delays in the prison mail system caused him to file an untimely petition see eg curry v commissioner it should be recalled that the record does not reveal whether the notice_of_deficiency that was mailed to the lewisburg address was also undated however the copy of such notice that was retained by respondent in her administrative file is dated 571_f2d_1306 4th cir woods v commissioner tcmemo_1991_433 affd without published opinion 967_f2d_597 9th cir consistent with the foregoing we shall grant respondent's motion to dismiss for lack of jurisdiction on the ground that petitioner failed to file a timely petition for redetermination to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction will be entered although petitioner cannot pursue his case in this court he is not without a legal remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
